Mr. Justice Thomson delivered the opinion of the court. This was a forcible entry and detainer proceeding, brought by the plaintiff, Fuchs, against his tenant, the defendant Peterson. The issues were submitted to a jury, resulting in a verdict for the defendant. Judgment was entered accordingly, to reverse which, the plaintiff has perfected this appeal. The defendant had a written lease from the plaintiff on a store, which lease expired by its terms on April 30, 1923. The lease contained a clause reading: “Lessee to have the first option of renewing lease for another term of five years, at not over $250 a month (and) if a registered letter is given by March 1, 1923, to this effect. Sometime in March, 1922, the defendant Peterson and a lawyer who was advising him in the premises called upon the plaintiff at his office, and according to their testimony they notified him orally that the defendant had “exercised the right to renew or extend the lease for another term of five years under the terms of the lease,” and they asked the plaintiff if it would be necessary to give him any further notice and he replied that no further notice would be necessary. When the date of the expiration of the original lease arrived, on April 30, 1923, the defendant tendered the plaintiff $250 as the first month’s rental under the renewal period but the tender was refused solely on the ground that the defendant’s lease had expired and he was no longer a tenant. Immediately thereafter, the plaintiff instituted these proceedings to regain possession of the premises. The written lease executed by the parties contained an option agreement which was a continuing and irrevocable offier, binding the lessor to execute a lease for a renewal period of five years, at a rental to be agreed upon, not exceeding $250 per month, upon the exercise of the option by the lessee as provided in the original lease. The consideration for the giving of the option is to be found in the covenant of the lessee to pay rent. McCauley v. Coe, 150 Ill. 311; Stanwood v. Kuhn, 132 Ill. App. 466. The provision of the written lease providing for an exercise of the option to renew by sending a registered letter was one which was put into the lease for the benefit of the landlord and strict compliance with it could be waived by him. 24 Cyc. 1003; Matter of Rubenstein, 13 N. Y. St. 891; McClelland v. Rush, 150 Pa. St. 57; Dockery v. Thorne (Tex. Civ. App.), 135 S. W. 593; Wolf v. Ladd, 220 Ill. App. 312; Seaver v. Thompson, 189 Ill. 158. To so hold does no violence to the provisions of the statute of frauds (2 Tiffany on Landlord and Tenant, p. 1529) for whether the option contained in the original lease provides for an extension of that lease or a renewal or the execution of a new lease for an additional term, the question presented here is not whether the defendant has a renewal of his lease for five years, but whether or not he held possession without right, after the termination of his original written lease. That was not the question presented for the decision of the court in Hunter v. Silvers, 15 Ill. 174, on which the plaintiff relies in the case at bar. In 1872, which was some years after Hunter v. Silvers was decided, the legislature amended the forcible entry and detainer statute to provide that the person entitled to the possession of lands or tenements might he restored thereto, in the manner therein provided, “When any lessee of the lands or tenements, * * # holds possession without right, after the determination of the lease or tenancy * * *. Cahill’s Ill. St., ch. 57, sec. 2. The change made in the statute at this time consisted of the addition of the words “without right.” The case of Hunter v. Silvers is not authority upon the construction of the present statute. To recover possession under the statute, as now worded, the landlord must not only show that the term of his lease has expired hut also that the tenant is remaining in possession without right. Wh.ere a tenant has gone into possession under a lease, giving him an option to purchase or to have an extension or a renewal of the lease, if he exercises his option within the time provided and in the manner provided by the lease, or at any time and in any manner, provided it is shown the landlord has waived the provisions involved, he may remain in possession after the term, and such possession may not be held to he “without right.” It is not necessary for the tenant to go into equity to restrain a forcible entry and detainer proceeding or to seek a decree for specific performance of the right he claims under his option, but he may, under the present statute, defend the forcible entry and detainer action, by showing that he is in possession rightfully, having exercised his option to purchase or to extend or renew the lease, in a manner accepted by the landlord. In order to successfully defend the forcible entry and detainer action at bar, it was not necessary for the defendant to show that he actually had a lease for the renewal term, but merely that he had “placed himself in a position to entitle him to it.” Eiehorn v. Peterson, 16 Ill. App. 601; Bard v. Jones, 96 Ill. App. 370; Stanwood v. Kuhn, 132 Ill. App. 466; Vincent v. Laurent, 165 Ill. App. 397. In Eichorn v. Peterson, a lease was involved, providing that the lessee, “should have the privilege to a further lease of five years after the expiration of this term.” The case is in point, although the question of the giving of a notice was not there involved. The tenant exercised his option and remained in possession and the landlord brought forcible entry and detainer proceedings and the court held that the lessee had “the right to the execution of a new lease for five years, and is in possession under it (the old lease) and the agreement for extension contained therein, and it is only the appellant’s (landlord’s) fault that he has not received the new lease. * # * rjr^g substantial right of the appellee (lessee) to the possession of the lot is the same, whether he has a covenant for a lease or a lease written out in due form of law. The difference is only one of form and the appellant (landlord) is in fault in not putting it in form. ’ ’ In the case at bar the jury found, and there is sufficient evidence in the record to support the finding, that the plaintiff had waived the right to have the notice by registered letter specified in the original lease, by accepting the oral notice the defendant had given him, and that the tenant had therefore “placed himself in a position to entitle him to” a lease for the term of the renewal period provided for in the original lease, and that the tenant could therefore not be said to be in possession “without right.” In holding that the plaintiff waived the provision in the written lease as to notice by registered mail, by accepting oral notice of the exercise of the option by the defendant, and that the latter was entitled to a new lease and was thereby not in possession without right after the close of the original term, we are not disregarding the statute of frauds. To satisfy that statute, all that is necessary is a memorandum in writing signed by the party to be charged, providing; for a new lease. The party sought to be charged here is the plaintiff. The memorandum signed by him, providing for a renewal lease, is the original lease. The •writing on which the defendant bases his claim to a renewal lease is contained in the original lease, which was executed by the plaintiff. If that writing was to the effect that the defendant would have the right to a renewal of the lease for a period of five years after the expiration of the original lease, provided he notified the plaintiff of his exercise of his option before a specified date, and the defendant sought to establish parol notice to the plaintiff, as he does in the case at bar, there would be no thought of contending that the defendant could not prevail unless he proved notice in writing, because of the statute of frauds, for the defendant’s right to a renewal lease and therefore the question of whether he held possession of the premises with or without right rests on the option clause in the original lease, and not in any sense on the notice, in and of itself. That written memorandum (option clause in the original lease) would satisfy the statute if it provided for notice merely, without specifying what kind, or if it provided for oral notice. The provision in the clause here in question calling for notice by registered mail was put in there for the benefit and protection of the landlord and he may waive it if he chooses to and accept notice by letter not registered, or notice in writing personally delivered or by oral notice, and the question of whether he has made such a waiver has nothing to do with the statute of frauds nor is it affected by that statute. If the defendant tenant establishes such waiver by the conduct of the plaintiff landlord, or by a writing or by an oral statement, the latter will thereafter be estopped from insisting upon strict compliance with the terms of the condition. The plaintiff makes no point of the fact that no agreement had ever been arrived at between them as to the amount of the rental for the term of the renewal, nor could he make such point successfully for two reasons: First, the tenant’s right to a new lease was not dependent on the consummation of an agreement as to the amount of the rental for that term. Taylor on Landlord & Tenant (9th ed.), sec. 14; Kaufmann v. Liggett, 209 Pa. St. 87. Second, the tenant tendered the maximum amount provided, for the renewal period, in the original lease, and it was refused solely on the ground that the term had expired and the defendant was no longer a tenant or entitled to possession of the premises. For the foregoing reasons the judgment of the municipal court is affirmed. Judgment affirmed. O’Connor, J., concurs.